Citation Nr: 1725533	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-00 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to a compensable initial evaluation for service-connected hypertension.  

2.  Entitlement to a separate compensable evaluation prior to December 28, 2010, and an evaluation in excess of 10 percent thereafter for service-connected degenerative joint disease of the cervical spine.  

3.  Entitlement to a separate compensable evaluation prior to December 28, 2010, an evaluation in excess of 10 percent from December 29, 2010 to September 23, 2016, and an evaluation in excess of 40 percent following September 23, 2016 for service-connected degenerative joint disease of the lumbar spine.  

4.  Entitlement to a total disability evaluation based on individual unemployability prior to June 14, 2012.  



REPRESENTATION

Veteran represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 through September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that rating decision, the RO awarded separate compensable evaluations for the Veteran's degenerative joint disease in the cervical and lumbar spinal regions effective December 28, 2010.  These service-connected spinal disabilities had previously been rated as a single condition.  That rating decision further awarded service connection for hypertension, assessing a noncompensable initial evaluation.  

During the course of the appeal, the RO again increased the evaluation for the Veteran's lumbar degenerative joint disease in an October 2016 rating decision, assessing a 40 percent evaluation effective September 23, 2016.  As such, the Veteran's lumbar degenerative joint disease is currently assigned a 10 percent evaluation as of December 28, 2010, and a 40 percent evaluation from September 23, 2016.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to a higher evaluation remains on appeal, and has been recharacterized as reflected on the title page.
The Veteran's appeal originally included a claim for an increased inial evaluation of service-connected hypertensive heart disease.  However, the Veteran withdrew this issue by limiting her appeal to the issues of increased evaluations for spinal degenerative joint disease and hypertension on her December 2012 substantive appeal.  This issue is not before the Board for appellate review.  See 38 U.S.C.A. § 7105(d)(3).  

The limitation on the Veteran's December 2012 substantive appeal further clouds the issue of whether she sought to perfect the appeal for increased evaluation of her cervical degenerative joint disease, her lumbar degenerative joint disease, or both.  However, the RO also continued to adjudicate both issues in an October 2016 supplemental statement of the case (SSOC), and subsequently certified both issues on appeal to the Board.  Based on the foregoing, the Board may fairly construe the Veteran's appeal as encompassing the issues of entitlement to increased evaluations for both cervical degenerative joint disease and lumbar degenerative joint disease.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Accordingly, the Board finds that the issues of entitlement to increased evaluations for both cervical degenerative joint disease and lumbar degenerative joint disease are on appeal.  

In an unrelated December 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted a total disability evaluation based on individual unemployability (TDIU) effective June 14, 2012 as the date the Veteran's service-connected bipolar disorder prevented her from securing or following a substantially gainful occupation.  However, as the Veteran has indicated that she has not worked since 2007 due to her service-connected disabilities, and the period prior to June 14, 2012 is still on appeal as part of the Veteran's December 28, 2010 increased-evaluation claim for spinal degenerative joint disease, the issue of entitlement to TDIU prior June 14, 2012 is also on appeal before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  

The issues of entitlement to increased evaluations for cervical degenerative joint disease and lumbar degenerative joint disease, as well as TDIU prior to June 14, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  

2.  The Veteran's diastolic pressure is not predominantly 110 or more, and her systolic pressure is not predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a 10 percent initial evaluation, but no higher, have been met for hypertension.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the VA's duty to notify and assist has been met.  The RO sent an adequate notice letter to the Veteran in February 2011, and all available service treatment records and post-service medical records have been obtained.  The Veteran has not identified any further outstanding VA or private treatment records pertinent to the issue decided herein.  An adequate VA examination and medical opinion were also obtained in April 2012 and September 2016.  Indeed, there has been no assertion that these duties have not been satisfied in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service-connected hypertension is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Under Diagnostic Code 7101, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent rating is appropriate for diastolic pressure predominantly 120 or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  Id.  Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

There are three notes to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

In this case, the RO granted the Veteran service connection for hypertension in the May 2012 rating decision on appeal.  The April 2012 VA examination performed in connection with service-connection claim reflects blood pressure readings of 133/100, 155/96, and 149/92.  The examiner noted the Veteran use of continuous medication to treat her hypertension.  The VA treatment records similarly show that the Veteran began a prescription in August 2003, and that her prescription regimen has been adjusted over time in an attempt to control her hypertension.  

In June 2012, the Veteran attended a VA examination in connection with a service-connection claim for her knees.  At that examination, the examiner additionally recorded blood pressure readings of 122/82, 120/80, and 122/82.  The examiner further noted the Veteran's use of lisinopril to control her service-connected hypertension.  

The Veteran attended a further VA examination in September 2016.  At that examination, she described her current use of the prescriptions amlodipine and lisinopril to control her service-connected hypertension.  The examiner also recorded blood pressure readings of 118/70, 118/72, and 120/70.  

Initially, the Board finds that the Veteran requires continuous medication for control of her hypertension.  Again, the VA treatment records show that she began a prescription for hydrochlorothiazide in August 2003.  The VA treatment records further show that the Veteran added the prescription for lisinopril to the hydrochlorothiazide prescription in October 2007 due to inadequately controlled hypertension.  Her doctor at the Richmond VA Medical Center (VAMC) increased the lisinopril prescription in December 2009 in response to uncontrolled hypertension.  Her Richmond VAMC healthcare providers adjusted this medication regimen again in January 2011, increasing the dosage of amlodipine to address uncontrolled blood pressure.  In April 2012, they again increased the lisinopril dosage to improve blood pressure control.  Therefore, it is clear that the Veteran has been on continuous medication for control of her service-connected hypertension throughout the appeal period.  

Moreover, the Veteran appears to have had a history of diastolic pressure predominantly 100 or more.  As noted, above, the Veteran began a hydrochlorothiazide prescription in August 2003.  Her blood pressure readings leading up to that prescription were 161/96 and 150/100 in July 2003, as well as 140/102 and 138/98 in August 2003 at that time.  Following the prescription, the Veteran's blood pressure readings fell below that level, but still occasionally got as high as 142/100 later in August 2003.  Similarly, just prior to the December 2009 increase in her lisinopril prescription, the Veteran's blood pressure readings were 150/100 in June 2009, 140/100 in August 2009, 153/107 and 139/102 in September 2009, and finally 162/108 in December 2009 at the time of the dosage increase.  Following that adjustment to her medication regimen, the Veteran's blood pressure remained elevated at 184/104 in December 2009, as well as at 164/95 and 153/103 in May 2010.  Thus, while the Veteran may not currently have a diastolic pressure predominantly 100 or more, the evidence suggests that she had a history of such blood pressure readings.

For these reasons, the Board finds that the Veteran requires the continuous use of medication to control her service-connected hypertension and has a medical history involving diastolic pressure predominantly 100 or more.  Accordingly, the Veteran is entitled to a compensable evaluation under Diagnostic Code 7101.

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 10 percent at any point during the appeal period.  However, the treatment records do not include any diastolic pressure readings of 110 or more, and further do not include any systolic pressure readings of 200 or more.  The Veteran's own recitation of her home blood checks to her Richmond VAMC healthcare providers in May 2010 did not claim that her diastolic pressure readings ever hit 110 or that her systolic pressure readings hit 200.  

Based on the foregoing, the lay and medical evidence both show that the Veteran's diastolic pressure has not been predominantly 110 or more and that her systolic pressure has not been predominantly 200 or more.  Therefore, the Board finds that the preponderance of the evidence is against a finding that an evaluation in excess of 10 percent is warranted.  

In making this determination, the Board also acknowledges the Veteran's contention in her December 2012 substantive appeal that she requires medication to keep her blood pressure below 160/100.  However, the United States Court of Appeals for Veterans Claims (Court) has specifically held that Diagnostic Code 7101 already contemplates the effects of medication.  McCarroll v. McDonald, 28 Vet. App. 267 (2016).  Thus, an increased evaluation is not warranted on this basis.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Subject to the law and regulations governing the payment of monetary benefits, a 10 percent initial evaluation for hypertension is granted.


REMAND

The Board notes that the Veteran attended VA examinations for her spinal degenerative joint disease in September 2016.  However, since that time, the Court issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016) which impacts these claims.  In Correia, the Court concluded that 38 C.F.R. § 4.59  required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  While this may not appear to apply to a joint such as the neck, the Court noted that whether upper extremities are or can be weight bearing is a medical question that the Board is not competent to answer.  Id. at 168 n.7.  Moreover, the September 2016 VA examination noted that the Veteran's lumbar symptoms included pain on movement and limitation of motion.  However, the listed range of motion for the lumbar spine does not specify whether this range of motion was measured during active or passive motion.  For the Veteran's cervical spine, the examiner noted no pain at the examination, but failed to respond regarding whether this changed with weight bearing.  Therefore, remand is required for a new VA examination of the Veteran's service-connected cervical and lumbar degenerative joint disease.

With regard to TDIU prior to June 14, 2012, the Veteran did not meet the criteria for a schedular TDIU at that time.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Therefore, any award of TDIU prior to that date would be on extra-schedular basis.  A claim for TDIU may be referred to Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b).  As discussed above, the Veteran has indicated that she has been unemployed since 2007 due to her service-connected disabilities.  While the RO granted TDIU from June 14, 2012 in their December 2013 rating decision, the current appellate period begins one year prior to the Veteran's December 28, 2010 increased-evaluation claim for spinal degenerative joint disease, and there is evidence of record that she may have been unemployed during that period.  Therefore, the issue is still on appeal for the period prior to June 14, 2012, and remand is required for referral to Compensation and Pension Service.  

While on remand, the AOJ should update the VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA medical records, to include records from the Richmond VAMC dated from October 2016 to the present.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected cervical degenerative joint disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's cervical degenerative joint disease under the rating criteria.  In particular, the examiner should provide the range of motion in degrees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

The examiner should also comment on whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the February 2011 and September 2016 VA examinations.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. After completing the development in step 1, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected lumbar degenerative joint disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar degenerative joint disease under the rating criteria.  In particular, the examiner should provide the range of motion in degrees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

The examiner should also comment on whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the February 2011 and September 2016 VA examinations.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing all above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include consideration of whether the claim should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the claims remain denied, a SSOC must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


